Citation Nr: 0410341	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  03-11 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to March 1970, 
including service in the Republic of Vietnam from September 1968 
to August 1969 as a field radio mechanic.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision entered in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, denying entitlement to service 
connection for post-traumatic stress disorder (PTSD).  


REMAND

In May 2003 correspondence to the veteran, the RO advised him that 
it was certifying his appeal to the Board for review and that, 
during the 90-day period which followed, he could, among other 
things, submit additional evidence directly to the Board and 
appoint a new representative.  Received by the Board in June 2003 
were the veteran's statement of June 2003, private medical records 
compiled in May and June 2003, and a VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, in 
which the veteran appointed The American Legion as his 
representative, although noting in Item 14, Limitation of Consent, 
the name of the previously appointed state veterans' service 
organization.  

The evidence submitted is pertinent to the issue herein on appeal 
and it was submitted without a waiver of initial RO consideration.  
Accordingly, RO consideration of such evidence necessitates 
remand.  In addition, clarification from the veteran is needed as 
to his June 2003 power of attorney in favor of The American 
Legion, and, specifically, whether it is that organization or the 
previously appointed state veterans' service organization that he 
wishes to have represent his interests in this matter.  If these 
organizations are the same in the state of North Carolina, that 
fact should be noted for the record.

In addition, further procedural and evidentiary development of 
this matter is found to be in order.  In this regard, it is noted 
that compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), is 
lacking in this instance.  As well, the current regulation 
dispositive of the veteran's claim for service connection for 
PTSD, 38 C.F.R. § 3.304(f), is incorrectly cited in the February 
2003 statement of the case as that regulation was modified as of 
March 7, 1997.  See 64 Fed. Reg. 32807-32808 (1999).  (N.B.  The 
inaccuracy is located on page 6 of the statement of the case.)  
Finally, there is a need for further development as to the 
veteran's claimed stressors, attempts to verify those stressors, a 
determination by the RO as to whether the veteran engaged in 
combat with the enemy, and additional medical input as to the 
existence of PTSD and its relationship to the veteran's period of 
service.  

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  Consistent with the provisions of 38 U.S.C.A. §§ 5100, 5103 
(West 2002); 38 C.F.R. § 3.159 (2003), the RO must notify the 
veteran what information and evidence are needed to substantiate 
his claim of entitlement to service connection for PTSD.  The 
veteran must be notified of what specific portion of that evidence 
VA will secure, and what specific portion he himself must submit.  
The RO should advise the veteran to submit all pertinent evidence 
not already on file that is held in his possession.  If requested, 
VA will assist him in obtaining updated records of treatment from 
private medical professionals, or other evidence, provided that he 
provides sufficient, identifying information and written 
authorization.  Finally, the RO must address whether the veteran 
has been prejudiced by the VA's issuance of this notice outside 
the chronological sequence set forth in the above-cited statutes 
and regulation.

2.  The RO must contact the veteran and request clarification of 
the power of attorney executed by him in June 2003 in favor of The 
American Legion.  It must be ascertained whether the veteran's 
sole representative in matters pending before VA is The American 
Legion, the North Carolina Department of Veterans Affairs, or some 
other representative of the veteran's choosing.  Based on the 
veteran's choice, the claims folder should be made available to 
the designated representative for review and afforded the 
opportunity to present evidence and/or argument in support of the 
benefit sought.  

3.  The RO should afford the veteran another opportunity to 
provide a comprehensive written statement containing as much 
detail as possible regarding the stressor(s) to which he alleges 
he was exposed in service that led to the onset of his PTSD.  Each 
incident should be fully described with the approximate dates of 
any and all incidents to within seven days if possible, the types 
and locations of the incidents, the unit to which assigned at the 
time, the full names and service numbers of any other persons 
present, detailed descriptions of events, and any other 
identifying information.  Whether any of the claimed stressors is 
alleged to be related to combat must also be fully detailed by the 
veteran therein. 

The veteran is be advised that the information provided in June 
2002 is insufficient and that further information is necessary to 
obtain supportive evidence of his claimed stressors, and that he 
must be as specific as possible.  Without such details adequate 
research for verifying information may not be able to be 
conducted.  The veteran must also be advised to obtain and submit 
any verifying data from individuals who might have knowledge of 
the inservice stressors which the veteran claims led to the onset 
of his PTSD, such as statements from fellow servicemen who may 
have witnessed the inservice events or from family members or 
others to whom he may have described the stressors at or about the 
time of their occurrence.

4.  Then, based on any and all information regarding the veteran's 
claimed stressor(s), the RO should prepare a detailed summary of 
all the claimed stressors.  This summary, along with a copy of the 
veteran's Department of Defense Form 214, his service personnel 
records, and all associated pertinent documents should be sent to 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR) or other appropriate source, with a request to 
provide any information that may corroborate the alleged 
stressor(s).

5.  Following receipt of the USASCRUR or other source report, as 
well as the completion of any additional development requested 
above or suggested by the USASCRUR, the RO should prepare a report 
detailing the nature of any in-service stressful event(s), 
verified by the USASCRUR or through other documents.  If no 
stressor is verified, that should be so stated in such report.  

6.  Thereafter, if a stressor is independently verified the 
veteran is to be afforded a VA PTSD examination for the purpose of 
ascertaining the nature and etiology of his claimed PTSD, features 
of which are noted by attending VA medical personnel in recent 
years, followed by entry of a May 2003 diagnosis of PTSD by a 
private medical practitioner.  The veteran's claims folder in its 
entirety is to be furnished to the examiner, and the report 
prepared must reflect whether the claims folder was reviewed.  
Such examination is to include a review of the veteran's history 
and current complaints, as well as a comprehensive mental status 
evaluation.  Any indicated diagnostic studies, including 
psychological testing with PTSD sub-scales, must also be 
accomplished.  All established psychiatric diagnoses are then to 
be fully set forth. 

The examiner must then offer a professional opinion, with full 
supporting rationale, addressing the following:  

Does the veteran have  PTSD meeting the criteria of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)?  If so, is it at least as likely 
as not that PTSD is the result of any independently verified 
inservice event(s)?  If so, which independently verified event(s) 
are responsible for his PTSD?

Use by the examiner of the "at least as likely as not" language 
cited above is required.

7.  Following the completion of the foregoing actions, the RO must 
review the examination report.  If such report is not in complete 
compliance with the instructions provided above, appropriate 
action must be taken to return the report for any and all needed 
action.  

8.  Lastly, the RO must readjudicate the claim of entitlement to 
service connection for PTSD.  Such readjudication must be made on 
the basis of all the evidence on file, including that received 
into the record by the Board in June 2003, and all governing legal 
authority, including the VCAA, its implementing regulations, and 
the jurisprudence interpretive thereof.  The veteran's claim for 
service connection for PTSD must be considered under 3.304(f), as 
in effect from March 1997.  See 64 Fed. Reg. 32807-32808 (1999).  
If the benefit sought on appeal remains denied, the veteran and 
any representative must be provided with a supplemental statement 
of the case, which must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered pertinent 
to the issue herein on appeal.  An appropriate period of time 
should then be allowed for a response, before the record is 
returned to the Board for further review.

The veteran need take no action until otherwise notified.  The 
veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose of 
this remand is to obtain additional procedural and evidentiary 
development.  No inference should be drawn regarding the final 
disposition of the claim in question as a result of this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





